224, 228, 88 P.3d 840, 841, 844 (2004). Accordingly, we deny the petition.
NRAP 21(b); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
P.2d 849, 851 (1991).
            It is so ORDERED.



                                           Saitta




                                                                        J.




cc: Hon. Nathan Tod Young, District Judge
     Anderson Keuscher, PLLC
     Smith & Harmer
     Heritage Law Group, PC
     Douglas County Clerk




                                    2